Exhibit 10.1

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 12, 2018, by and among Potbelly Corporation, a Delaware corporation (the
“Company”), on the one hand, and Privet Fund LP, a Delaware limited partnership
(“Privet Fund”), Privet Fund Management LLC, a Delaware limited liability
company (“Privet Fund Management”), Ryan Levenson, solely in his capacity as a
Principal and Portfolio Manager of Privet Fund Management LLC and Ben
Rosenzweig, solely in his capacity as a Partner of Privet Fund Management LLC
(the “Privet Designee” and collectively with Privet Fund, Privet Fund Management
and Ryan Levenson, “Privet”), on the other hand. The Company and Privet are each
herein referred to as a “party” and collectively, the “parties.”

WHEREAS, on November 16, 2017, Privet filed a Schedule 13D (the “Schedule 13D”)
with the SEC disclosing beneficial ownership of 1,294,112 shares, or
approximately 5.2%, of the issued and outstanding common stock of the Company,
par value $0.01 per share (the “Common Stock”);

WHEREAS, on February 7, 2018, Privet submitted notice (the “Nomination Notice”)
of its intent to nominate four candidates for election to the Board of Directors
of the Company (the “Board”) at the Company’s 2018 Annual Meeting; and

WHEREAS, the Company and Privet have determined for the good of stockholders to
come to an agreement with respect to the composition of the Board and certain
other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

1. Board Composition and Related Matters.

(a) Effective upon the execution of this Agreement and simultaneous with the
Company’s completion of its obligations under Sections 1(b) and 1(e), Privet
withdraws the Nomination Notice.

(b) Effective upon the execution of this Agreement, the Board increases the size
of the Board from nine to ten directors and appoints the Privet Designee to, and
seats the Privet Designee on, the Board.

(c) Simultaneously with the execution of this Agreement, the Privet Designee is
executing and delivering to the Company a resignation letter in the form
attached hereto as Exhibit A (the “Resignation Letter”).

(d) The Company shall (i) include the Privet Designee in its proxy statement and
proxy card for the 2018 Annual Meeting as a director candidate of the Board,
(ii) recommend to the stockholders of the Company the election of the Privet
Designee to the Board at the 2018 Annual Meeting and (iii) solicit proxies in
favor of the election of the Privet Designee to the Board at the 2018 Annual
Meeting in a manner no less rigorous and favorable than the manner in which the
Company supports its other nominees (collectively, the “Election Support
Efforts”).



--------------------------------------------------------------------------------

(e) For any Annual Meeting subsequent to the 2018 Annual Meeting, as long as the
Privet Designee is on the Board, the Company shall irrevocably notify Privet in
writing (the “Renomination Notice”) no less than forty-five (45) calendar days
before the last day of the advance notice window pursuant to the Company’s
Amended and Restated Bylaws if the Privet Designee will be nominated by the
Company for election as a director at such Stockholder Meeting and, if the
Privet Designee consents in writing to such nomination within five (15) calendar
days of receipt of such Renomination Notice and is to be so nominated, shall
provide full Election Support Efforts for the election of the Privet Designee at
such Stockholder Meeting. Notwithstanding anything to the contrary contained
herein, to the extent the Company nominates the Privet Designee for election as
a director at the 2019 Annual Meeting, as indicated in the Renomination Notice,
and the Privet Designee consents in writing to such nomination, then, with
immediate effect and for the remainder of the term of this Agreement, (i) the
Ownership Minimum under Section 1(h) hereof shall be reduced to 3% of the
Company’s then-outstanding shares of Common Stock, (ii) the Ownership Cap under
Section 3(a) hereof shall be increased to 14.9% of the then-outstanding shares
of Common Stock, and (iii) the Terminable Date under Section 11(a) hereof shall
be extended to the date that is 30 days prior to the notice deadline under the
Bylaws for the nomination of director candidates for election to the Board at
the 2020 Annual Meeting.

(f) Effective immediately upon the execution of this Agreement, the Board
appoints and seats the Privet Designee to the Compensation Committee of the
Board. The Privet Designee or any Replacement Designee (as defined below) shall
be entitled to continuously serve on the Compensation Committee of the Board
until the Termination Date. In addition, upon the reasonable request of the
Privet Designee, the Board shall consult with the Privet Designee regarding the
appointment of the Privet Designee to one or more other committees of the Board,
with the understanding that the intent of the Parties is that the Privet
Designee or any Replacement Designee shall be considered for membership on
committees of the Board in the same manner as other members of the Board,
subject to Section 1(g) hereof. The Privet Designee shall have the same right as
other members of the Board to be invited to attend meetings of committees of the
Board of which the Privet Designee is not a member, and to receive the same
information as other directors. The Privet Designee or any Replacement Designee,
as applicable, shall receive prior written notice of any proposal to form a new
committee and shall be considered for appointment to any new committee on the
same basis as the other Board members, taking into consideration applicable
skill sets and the number of committees on which the all directors, including
the Privet Designee or any Replacement Designee, already serve.

(g) Privet agrees that the Board or any committee thereof, in the exercise of
its fiduciary duties, may recuse the Privet Designee from any portion of a Board
or committee meeting to the extent the Board or any such committee is
deliberating and/or taking action (including, but not limited to, the formation
of a special committee of the Board, subject to the Privet Designee’s right to
prior notice of the formation of such special committee) with respect to
(i) this Agreement, including the interpretation and enforcement thereof,
(ii) any demands made by Privet or its Affiliates with respect to the Company,
(iii) the Privet Designee’s breach of this Agreement or failure to comply with
the Company’s charter, bylaws or policies that are applicable to all directors
or (iii) any proposed transaction between the Company and Privet or its
Affiliates.

 

2



--------------------------------------------------------------------------------

For the avoidance of doubt, consistent with his fiduciary duties as a director
of the Company, the Privet Designee shall consider in good faith, to the same
extent as any other director of the Company, recusal from any Board or committee
meeting in the event there is any other actual or potential conflict of interest
between Privet or the Privet Designee, on the one hand, and the Company, on the
other hand.

(h) Subject to Section 1(d) above, if at any time Privet ceases to beneficially
own at least 4% of the then-outstanding shares of Common Stock (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments, the “Ownership Minimum”) solely because of divestitures of such
stock by Privet, (i) the rights of Privet and obligations of the Company
pursuant to this Section 1 shall terminate immediately, (ii) the Privet Designee
shall immediately tender his resignation pursuant to the Resignation Letter (it
being understood that the Board shall have the right to decline to accept such
resignation) and (iii) the right of any Privet Designee to indemnification from
the Company and its insurance coverage shall continue unchanged as it relates to
the time period prior to such resignation.

(i) Until the Termination Date, in the event that the Privet Designee ceases to
be a director of the Company, Privet shall be entitled to designate, subject to
the approval (not to be unreasonably withheld, conditioned or delayed) of the
Nominating and Corporate Governance Committee of the Board (the “Nominating
Committee”) in accordance with this paragraph, a candidate for replacement of
the Privet Designee (such replacement, a “Replacement Designee”). Any
Replacement Designee shall qualify as an “independent director” under applicable
rules of the SEC, the NASDAQ rules and applicable governance policies of the
Company. The Nominating Committee shall, in good faith and consistent with its
fiduciary duties, approve or deny any candidate for Replacement Designee within
ten Business Days after the Board has completed a background investigation with
respect to such candidate; provided that the commencement of such background
investigations shall not be unreasonably delayed. Any such replacement candidate
shall deliver to the Nominating Committee a completed standard director
questionnaire (in the form to be provided by the Company) and a duly executed
irrevocable letter of resignation as director in the form of the Resignation
Letter. Within five Business Days following the Nominating Committee’s approval
of a Replacement Designee, which approval shall not be unreasonably withheld,
conditioned or delayed, the Board shall appoint such Replacement Designee to the
Board. In the event the Nominating Committee declines to approve a candidate for
the Replacement Designee, Privet may propose one or more additional candidates
for the Replacement Designee, subject to the above criteria and time periods,
until a Replacement Designee is appointed.

(j) While the Privet Designee or any Replacement Designee serves as a director
of the Board, the Privet Designee or any Replacement Designee, as the case may
be, shall receive compensation (including equity based compensation, if any) for
Board and committee meetings attended, an annual retainer and benefits
(including expense reimbursements) on the same basis as all other non-employee
directors of the Company.

2. Voting Commitment. Until the Termination Date, Privet shall, or shall cause
its Representatives to, appear in person or by proxy at each Stockholder Meeting
and to vote all shares of Common Stock beneficially owned by it and over which
it has voting power in accordance with the Board’s recommendations as such
recommendations of the Board are set forth

 

3



--------------------------------------------------------------------------------

in the applicable definitive proxy statement filed in respect thereof with
respect to (i) the election, removal and/or replacement of directors (a
“Director Proposal”) and (ii) any other proposal submitted to the stockholders
at a Stockholder Meeting (except for those related to Extraordinary
Transactions), in each case as such recommendation of the Board is set forth in
the applicable definitive proxy statement filed in respect thereof; provided,
however, that in the event both Institutional Shareholder Services, Inc. (“ISS”)
and Glass Lewis & Co., LLC (“Glass Lewis”) make a recommendation that differs
from the recommendation of the Board with respect to any proposal submitted to
the stockholders at any Stockholder Meeting (other than Director Proposals),
Privet would be permitted to vote all or some shares of Common Stock
beneficially owned by it and over which it has voting power at such Stockholder
Meeting in accordance with the ISS and Glass Lewis recommendation.

3. Standstill. Prior to the Termination Date, except as otherwise provided in
this Agreement (including Section 11(a)(i)), without the prior consent of the
Board, Privet shall not, and shall instruct its Affiliates not to, directly or
indirectly (in each case, except as permitted by this Agreement):

(a) (i) subject to Section 1(e), acquire, offer to acquire, agree to acquire or
acquire rights to acquire (except by way of stock dividends or other
distributions or offerings made available to holders of voting securities of the
Company generally on a pro rata basis including, for the avoidance of doubt,
exercise of any subscription rights granted to Privet), directly or indirectly,
whether by purchase, tender or exchange offer, through the acquisition of
control of another person, by joining a group, through swap or hedging
transactions or otherwise, any voting securities of the Company or any voting
rights decoupled from the underlying voting securities which would result in the
ownership or control of, or other beneficial ownership interest in, 10.0% or
more than of the then-outstanding shares of the Common Stock in the aggregate
(the “Ownership Cap”); provided, however, that the Board may increase the
Ownership Cap by an affirmative vote of a majority of the Board; or (ii) sell
its shares of Common Stock other than in open market sale transactions where the
identity of the purchaser is not known;

(b) (i) other than pursuant to Section 1(i) of this Agreement, nominate, give
notice of an intent to nominate or recommend for nomination a person for
election at any Stockholder Meeting at which the Company’s directors are to be
elected; (ii) knowingly initiate, encourage or participate in any solicitation
of proxies in respect of any election contest or removal contest with respect to
the Company’s directors; (iii) submit any stockholder proposal for consideration
at, or bring any other business before, any Stockholder Meeting; (iv) knowingly
initiate, encourage or participate in any solicitation of proxies in respect of
any stockholder proposal for consideration at, or other business brought before,
any Stockholder Meeting; or (v) knowingly initiate, encourage or participate in
any “withhold” or similar campaign with respect to any Stockholder Meeting;

(c) form, join or in any way knowingly participate in any group or agreement of
any kind with respect to any voting securities of the Company in connection with
any election or removal contest with respect to the Company’s directors or any
stockholder proposal or other business brought before any Stockholder Meeting
(other than with Privet or one or more of its Affiliates and Associates that
agree to be bound by the terms and conditions of this Agreement);

 

4



--------------------------------------------------------------------------------

(d) deposit any voting securities of the Company in any voting trust or subject
any Company voting securities to any arrangement or agreement with respect to
the voting thereof (other than any such voting trust, arrangement or agreement
solely among Privet and its Affiliates and otherwise in accordance with this
Agreement);

(e) seek publicly, alone or in concert with others, to amend any provision of
the Company’s charter or bylaws;

(f) demand an inspection of the Company’s books and records;

(g) engage or continue to engage or use any private investigations firm or other
person to investigate any of the Company’s directors, officers or employees or
any of the Company’s Representatives;

(h) effect or seek to effect, offer or propose to effect, cause or participate
in, or in any way assist or facilitate any other person to effect or seek, offer
or propose (other than directly to the Board provided that such proposal does
not require Privet to amend its Schedule 13D) to effect or participate in, any
(i) material acquisition of any assets or businesses of the Company or any of
its subsidiaries; (ii) tender offer or exchange offer, merger, acquisition,
share exchange or other business combination involving any of the voting
securities or any of the material assets or businesses of the Company or any of
its subsidiaries; or (iii) recapitalization, restructuring, liquidation,
dissolution or other material transaction with respect to the Company or any of
its subsidiaries or any material portion of its or their businesses;

(i) enter into any negotiations, agreements or understandings with any Third
Party with respect to the foregoing, or advise, assist, encourage or seek to
persuade any Third Party to take any action with respect to any of the
foregoing, or otherwise take or cause any action inconsistent with any of the
foregoing;

(j) publicly make or in any way advance publicly any request or proposal that
the Company or the Board amend, modify or waive any provision of this Agreement;
or

(k) take any action challenging the validity or enforceability of this Section 3
or this Agreement unless the Company is challenging the validity or
enforceability of this Agreement.

Nothing in this Section 3 shall be deemed to (i) prohibit Privet or its
Affiliates from communicating privately with the Company’s directors, officers,
shareholders and Representatives so long as such private communications would
not be reasonably determined, after consultation with outside counsel, to
trigger public disclosure obligations for any party or would not circumvent any
of Privet’s obligations under Sections 3(a) through 3(k) hereof, (ii) impose any
restriction on a Privet Designee discharging her or his fiduciary duties as a
director of the Company or (iii) prohibit Privet from making any disclosure
required by rule, law, regulation or legal process or as requested by regulatory
or judicial authority provided that (A) any such disclosures by Privet or its
Affiliates complies with all existing confidentiality obligations of Privet and
the Privet Designee with respect to the Company and (B) this clause (iii) would
not be used to circumvent Privet’s obligations under Sections 3(a) through 3(k)
hereof.

 

5



--------------------------------------------------------------------------------

4. Mutual Non-Disparagement. Prior to the Termination Date, no party shall
permit any of its Representatives to, without the written consent of the other
party, make any public statement that constitutes or would reasonably be
expected to constitute an ad hominem attack on or otherwise disparages any other
party, any other party’s current and former directors of the Company in their
capacity as such (including any director who was serving immediately prior to
this Agreement), officers or employees (including with respect to such persons’
service at the other party), any other party’s subsidiaries, or any other
party’s subsidiaries’ business or any of its or its subsidiaries’ current
directors, officers or employees, including the business and current or former
directors, officers and employees of such other party’s controlled Affiliates,
as applicable. The restrictions in this Section 4 shall not (i) apply (A) in any
compelled testimony or production of information, whether by legal process,
subpoena or as part of a response to a request for information from any
governmental or regulatory authority with jurisdiction over the party from whom
information is sought, in each case, to the extent required, or (B) to any
disclosure required by applicable law, rules or regulations; or (ii) prohibit
any person from reporting what it reasonably believes, after consultation with
outside counsel, to be violations of federal law or regulation to any
governmental authority pursuant to Section 21F of the Exchange Act or Rule 21F
promulgated thereunder.

5. No Litigation. Prior to the Termination Date, each party hereto hereby
covenants and agrees that it shall not, and shall not permit any of its
Representatives to, directly or indirectly, alone or in concert with others,
encourage, pursue or assist any other person to threaten or initiate, any
lawsuit, claim or proceeding before any court (each, a “Legal Proceeding”)
against any other party or any of its Representatives, except for (i) any Legal
Proceeding initiated primarily to remedy a breach of or to enforce this
Agreement, (ii) counterclaims with respect to any proceeding initiated by, or on
behalf of one party or its Affiliates against the other party or its Affiliates
and (iii) the exercise of statutory appraisal rights; provided, however, that
the foregoing shall not prevent any party hereto or any of its Representatives
from responding to oral questions, interrogatories, requests for information or
documents, subpoenas, civil investigative demands or similar processes (each, a
“Legal Requirement”) in connection with any Legal Proceeding if such Legal
Proceeding has not been initiated by, on behalf of or at the direct or indirect
suggestion of such party or any of its Representatives; provided, further, that
in the event any party hereto or any of its Representatives receives such Legal
Requirement, such party shall give prompt written notice of such Legal
Requirement to such other party (except where such notice would be legally
prohibited or not practicable). Each of the parties hereto represents and
warrants that neither it nor any assignee has filed any lawsuit against any
other party.

6. Public Statements; SEC Filings.

(a) No later than two Business Days following the date of this Agreement, the
Company shall issue a press release (the “Press Release”) announcing this
Agreement, substantially in the form attached hereto as Exhibit B. Prior to the
issuance of the Press Release, neither the Company nor Privet shall issue any
press release or public announcement regarding this Agreement or take any action
that would require public disclosure thereof without the prior written consent
of the other party.

 

6



--------------------------------------------------------------------------------

(b) No later than two Business Days following the date of this Agreement, the
Company shall file with the SEC a Current Report on Form 8-K reporting its entry
into this Agreement, disclosing applicable items to conform to its obligations
hereunder and appending this Agreement as an exhibit thereto (the “Form 8-K”).
The Form 8-K shall be consistent with the terms of this Agreement and the Press
Release. The Company shall provide Privet and its Representatives with a
reasonable opportunity to review and comment on the Form 8-K prior to the filing
with the SEC and consider in good faith any comments of Privet and its
Representatives.

(c) No later than two Business Days following the date of this Agreement, Privet
shall file with the SEC an amendment to its Schedule 13D in compliance with
Section 13 of the Exchange Act reporting its entry into this Agreement,
disclosing applicable items to conform to its obligations hereunder and
appending this Agreement as an exhibit thereto (the “Schedule 13D Amendment”).
The Schedule 13D shall be consistent with the terms of this Agreement and the
Press Release. Privet shall provide the Company and its Representatives with a
reasonable opportunity to review the Schedule 13D Amendment prior to it being
filed with the SEC and consider in good faith any comments of the Company and
its Representatives.

7. Confidentiality.

(a) For so long as the Privet Designee is serving as a director on the Board, he
may provide confidential information of the Company which the Privet Designee
learns in his capacity as a director of the Company, including discussions or
matters considered in meetings of the Board or Board committees (collectively
and individually, “Confidential Information”), to Privet and its
Representatives. Privet is executing a confidentiality agreement with the
Company in the form attached hereto as Exhibit C (a “Confidentiality
Agreement”), which shall govern Privet and the Privet’s Designee’s obligations
with respect to Confidential Information.

(b) For the avoidance of doubt, the obligations under this Section 7 shall be in
addition to, and not in lieu of, the Privet Designee’s confidentiality
obligations under Delaware law and the charter, bylaws and applicable corporate
governance policies of the Company, the current versions of which have been
delivered to the Privet Designee before the execution of this Agreement.

8. Compliance with Securities Laws. Privet acknowledges that it understands its
obligations under the U.S. securities laws. Subject to compliance with such
laws, Privet and its Representatives shall in any event be free to trade or
engage in such transactions during periods when the members of the Board are
permitted to do so, and the Company will notify Privet reasonably in advance
when such “open window” director trading periods begin and end. The Company
acknowledges that none of the provisions hereto shall in any way limit Privet’s
or its Representatives’ activities in their respective ordinary course of
businesses if such activities will not violate applicable securities laws or the
obligations specifically agreed to under this Agreement. In addition, nothing
contained in this Agreement shall restrict the ability of Privet or its
Representatives from purchasing, selling or otherwise trading securities of the
Company pursuant to any Rule 10b5-1 trading plan adopted prior to the execution
of this Agreement.

9. Affiliates and Associates. Each party hereto shall instruct its controlled
Affiliates and Associates to comply with the terms of this Agreement and shall
be responsible for any breach of this Agreement by any such controlled Affiliate
or Associate. A breach of this Agreement by a controlled Affiliate or Associate
of a party, if such controlled Affiliate or Associate is not a party to this
Agreement, shall be deemed to occur if such controlled Affiliate or Associate
engages in conduct that would constitute a breach of this Agreement if such
controlled Affiliate or Associate was a party to the same extent as a party to
this Agreement.

 

7



--------------------------------------------------------------------------------

10. Representations and Warranties.

(a) Privet represents and that it is sui juris and of full capacity. Privet
represents and warrants that it has full power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and that this Agreement has been duly and
validly executed and delivered by it, constitutes a valid and binding obligation
and agreement of it and is enforceable against it in accordance with its terms.
Privet represents that the execution of this Agreement, the consummation of any
of the transactions contemplated hereby, and the fulfillment of the terms
hereof, in each case in accordance with the terms hereof, will not conflict
with, or result in a breach or violation of the organizational documents of it
as currently in effect, the execution, delivery and performance of this
Agreement by it does not and will not violate or conflict with (i) any law,
rule, regulation, order, judgment or decree applicable to it or (ii) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which it is a party or by which it is bound. Privet warrants
and covenants that in the event it proposes a Replacement Designee pursuant to
Section 1(i), such Replacement Designee will be an Independent Director. Privet
represents and warrants that, as of the date of this Agreement, it beneficially
owns an aggregate of 1,294,112 shares of Common Stock, has voting authority over
such shares, and owns no Synthetic Equity Interests or any Short Interests in
the Company.

(b) The Company hereby represents and warrants that it has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and that this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms. The Company
represents that the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of the Company as
currently in effect, the execution, delivery and performance of this Agreement
by the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound. The
Company represents and warrants that as of the date of this Agreement it has not
directly or indirectly, including through its Representatives, alleged against
Privet or its Associates any purported violations of federal law or regulation
to any governmental authority pursuant to Section 21F of the Exchange Act or
Rule 21F promulgated thereunder. The Company warrants and covenants that it will
not engage or continue to engage or use any private investigations firm or other
person to investigate any of Privet’s principals, officers or employees or any
of Privet’s Representatives.

 

8



--------------------------------------------------------------------------------

11. Termination.

(a) Subject to Section 1(e), any party shall have the right to terminate this
Agreement as to such party upon delivery to the other party of advance written
notice of such termination at least five Business Days prior to the date of such
termination (the effective date of termination, with respect to any party or all
parties hereto, the “Termination Date”); provided, however, that no party shall
be permitted to terminate this Agreement until the date that is 30 days prior to
the notice deadline under the Bylaws for the nomination of director candidates
for election to the Board at the 2019 Annual Meeting (the “Terminable Date”);
provided, further, that no party shall be permitted to terminate this Agreement
in any time period between the notice deadline under the Bylaws for the
nomination of director candidates for election to the Board at any Annual
Meeting and the conclusion of such Annual Meeting. Notwithstanding anything to
the contrary in this Agreement:

(i) the obligations of Privet pursuant to Sections 1, 2, 3, 4 and 5 shall
terminate in the event that the Company materially breaches its obligations to
Privet pursuant to Sections 1, 4 or 5, or the representations and warranties in
Section 10(b) of this Agreement and such breach (if capable of being cured) has
not been cured within 10 days following written notice of such breach from
Privet, or, if impossible to cure within 10 days, the Company has not taken
substantive action to correct within 10 days following written notice of such
breach from Privet; provided, however, that the obligations of Privet pursuant
to Section 5 shall terminate immediately in the event that the Company
materially breaches its obligations to Privet under Section 5; and

(ii) the obligations of the Company to Privet pursuant to Sections 1, 4 and 5
shall terminate in the event that (A) Privet materially breaches its obligations
in Sections 1, 2, 3, 4, 5, 7 or 8 or the representations and warranties in
Section 10(a), or (B) the Privet Designee materially breaches this Agreement or
the Company’s charter, bylaws or policies that are applicable to all directors,
and such breach (if capable of being cured) has not been cured within 10 days
following written notice of such breach, or, if impossible to cure within 10
days, Privet has not taken substantive action to correct within 10 days
following written notice of such breach from the Company; provided, however,
that the obligations of the Company to Privet pursuant to Section 5 shall
terminate immediately in the event that Privet materially breaches its
obligations under Section 5.

(b) If this Agreement is terminated in accordance with this Section 11, this
Agreement shall forthwith become null and void as between the terminating party
and all other parties hereto, but no termination shall relieve any party hereto
from liability for any breach of this Agreement prior to such termination.

12. Expenses. The Company shall reimburse Privet within five (5) Business Days
of the execution of this Agreement for its reasonable, documented out-of-pocket
fees and expenses (including legal expenses) incurred in connection with the
negotiation and execution of this Agreement, provided that such reimbursement
shall not exceed $115,000 in the aggregate.

 

9



--------------------------------------------------------------------------------

13. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt; (b) upon sending if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending, (c) upon
sending if sent by electronic mail to the electronic mail addresses below, with
confirmation of receipt from the receiving party by electronic mail; (d) one day
after being sent by a nationally recognized overnight carrier to the addresses
set forth below; or (e) when actually delivered if sent by any other method that
results in delivery, with written confirmation of receipt:

 

If to the Company:    with mandatory copies (which shall not constitute notice)
to:

Potbelly Corporation

111 N. Canal Street, Suite 850

Chicago, Illinois 60606

Attention: Matt Revord

Email: matt.revord@potbelly.com

  

Sidley Austin LLP

787 Seventh Avenue, 23rd Floor

New York, NY 10019

Attention: Kai H. Liekefett

Fax: (212) 839-5599

Email: kliekefett@sidley.com

If to Privet:    with mandatory copies (which shall not constitute notice) to:

Privet Fund LP
79 West Paces Ferry Road NW
Suite 200B
Atlanta, Georgia 30305

Attention: Ryan Levenson

Email: ryanl@privetfund.com

  

Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, 18th Floor
New York, NY 10176
Attention: Christopher P. Davis
Fax: (212) 986-8866
Email: cdavis@kkwc.com

14. Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any disputes
arising out of or related to this Agreement (whether for breach of contract,
tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to its
conflict of laws principles. The parties hereto agree that exclusive
jurisdiction and venue for any Legal Proceeding arising out of or related to
this Agreement shall exclusively lie in the Court of Chancery of the State of
Delaware or, if such Court does not have subject matter jurisdiction, the
Superior Court of the State of Delaware or, if jurisdiction is vested
exclusively in the Federal courts of the United States, the Federal courts of
the United States sitting in the State of Delaware, and any appellate court from
any such state or Federal court. Each party hereto waives any objection it may
now or hereafter have to the laying of venue of any such Legal Proceeding, and
irrevocably submits to personal jurisdiction in any such court in any such Legal
Proceeding and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any court that any such Legal Proceeding brought in any
such court has been brought in any inconvenient forum. Each party hereto
consents to accept service of process in any such Legal Proceeding by service of
a copy thereof upon either its registered agent in the State of Delaware or the
Secretary of State of the State of Delaware, with a copy delivered to it by
certified or registered

 

10



--------------------------------------------------------------------------------

mail, postage prepaid, return receipt requested, addressed to it at the address
set forth in Section 13. Nothing contained herein shall be deemed to affect the
right of any party hereto to serve process in any manner permitted by law. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

15. Specific Performance. The parties to this Agreement acknowledge and agree
that the other party would be irreparably injured by an actual breach of this
Agreement by the other party or its Representatives and that monetary remedies
may be inadequate to protect either party against any actual or threatened
breach or continuation of any breach of this Agreement. Without prejudice to any
other rights and remedies otherwise available to the parties under this
Agreement, each party shall be entitled to equitable relief by way of injunction
or otherwise and specific performance of the provisions hereof upon satisfying
the requirements to obtain such relief without the necessity of posting a bond
or other security, if the other party or any of its Representatives breach or
threaten to breach any provision of this Agreement. Such remedy shall not be
deemed to be the exclusive remedy for a breach of this Agreement, but shall be
in addition to all other remedies available at law or equity to the
non-breaching party.

16. Certain Definitions and Interpretations. As used in this Agreement: (a) the
terms “Affiliate” and “Associate” (and any plurals thereof) have the meanings
ascribed to such terms under Rule 12b-2 promulgated by the SEC under the
Exchange Act and shall include all persons or entities that at any time prior to
the Termination Date become Affiliates or Associates of any applicable person or
entity referred to in this Agreement; provided, however, that the term
“Associate” shall refer only to Associates controlled by the Company or Privet,
as applicable; provided, further, that, for purposes of this Agreement, Privet
shall not be an Affiliate or Associate of the Company and the Company shall not
be an Affiliate or Associate of Privet; (b) the term “Annual Meeting” means each
annual meeting of stockholders of the Company and any adjournment, postponement,
reschedulings or continuations thereof; (c) the terms “beneficial ownership,”
“group,” “person,” “proxy” and “solicitation” (and any plurals thereof) have the
meanings ascribed to such terms under the Exchange Act and the rules and
regulations promulgated thereunder; (d) the term “Business Day” means any day
that is not a Saturday, Sunday or other day on which commercial banks in the
State of New York are authorized or obligated to be closed by applicable law;
(e) the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder; (f) the term
“Extraordinary Transaction” means any equity tender offer, equity exchange
offer, merger, acquisition, business combination, or other transaction with a
third party that, in each case, (i) would result in a change of control of the
Company, liquidation, dissolution or other extraordinary transaction involving a
majority of its equity securities or a majority of its assets, and (ii) is
submitted for a vote of the Company’s stockholders; (g) the term “Independent
Director” means an individual that (i) qualifies as an “independent director”
under applicable rules of the SEC, the NASDAQ rules and applicable governance
policies of the Company and (ii) is not an employee, principal, Affiliate or
Associate of Privet or any of its Affiliates or Associates; (h) the term
“Representatives” means (i) a person’s Affiliates and Associates and (ii) its
and their respective directors, officers, employees, partners, members,
managers, consultants, legal or other advisors, agents and other representatives
acting in a capacity on behalf of, in concert with or at the direction of such
person or its Affiliates or Associates; (i) the term “SEC” means the U.S.
Securities and Exchange Commission; (j) the term “Short Interests” means any
agreement,

 

11



--------------------------------------------------------------------------------

arrangement, understanding or relationship, including any repurchase or similar
so-called “stock borrowing” agreement or arrangement, engaged in, directly or
indirectly, by such person, the purpose or effect of which is to mitigate loss
to, reduce the economic risk (of ownership or otherwise) of shares of any class
or series of the Company’s equity securities by, manage the risk of share price
changes for, or increase or decrease the voting power of, such person with
respect to the shares of any class or series of the Company’s equity securities,
or that provides, directly or indirectly, the opportunity to profit from any
decrease in the price or value of the shares of any class or series of the
Company’s equity securities; (k) the term “Stockholder Meeting” means each
annual or special meeting of stockholders of the Company, or any action by
written consent of the Company’s stockholders in lieu thereof, and any
adjournment, postponement, reschedulings or continuations thereof; (l) the term
“Synthetic Equity Interests” means any derivative, swap or other transaction or
series of transactions engaged in, directly or indirectly, by such person, the
purpose or effect of which is to give such person economic risk similar to
ownership of equity securities of any class or series of the Company, including
due to the fact that the value of such derivative, swap or other transactions
are determined by reference to the price, value or volatility of any shares of
any class or series of the Company’s equity securities, or which derivative,
swap or other transactions provide the opportunity to profit from any increase
in the price or value of shares of any class or series of the Company’s equity
securities, without regard to whether (i) the derivative, swap or other
transactions convey any voting rights in such equity securities to such person;
(ii) the derivative, swap or other transactions are required to be, or are
capable of being, settled through delivery of such equity securities; or
(iii) such person may have entered into other transactions that hedge or
mitigate the economic effect of such derivative, swap or other transactions; and
(m) the term “Third Party” refers to any person that is not a party hereto, a
member of the Board, a director or officer of the Company, or legal counsel to
any party. In this Agreement, unless a clear contrary intention appears, (i) the
word “including” (in its various forms) means “including, without limitation;”
(ii) the words “hereunder,” “hereof,” “hereto” and words of similar import are
references in this Agreement as a whole and not to any particular provision of
this Agreement; (iii) the word “or” is not exclusive; (iv) references to
“Sections” in this Agreement are references to Sections of this Agreement unless
otherwise indicated; and (v) whenever the context requires, the masculine gender
shall include the feminine and neuter genders.

17. Miscellaneous.

(a) This Agreement, including all exhibits hereto, with the exception of the
Confidentiality Agreement, contains the entire agreement between the parties and
supersedes all other prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter hereof.

(b) This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other persons.

(c) This Agreement shall not be assignable by operation of law or otherwise by a
party hereto without the consent of the other parties hereto. Any purported
assignment without such consent is void. Subject to the foregoing sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
and against the permitted successors and assigns of each party hereto.

 

12



--------------------------------------------------------------------------------

(d) Neither the failure nor any delay by a party hereto in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

(e) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
parties hereto that the parties hereto would have executed the remaining terms,
provisions, covenants and restrictions without including any of such which may
be hereafter declared invalid, void or unenforceable. In addition, the parties
hereto agree to use their reasonable best efforts to agree upon and substitute a
valid and enforceable term, provision, covenant or restriction for any of such
that is held invalid, void or unenforceable by a court of competent
jurisdiction.

(f) Any amendment or modification of the terms and conditions set forth herein
or any waiver of such terms and conditions must be agreed to in a writing signed
by each party hereto.

(g) This Agreement may be executed in one or more textually identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have
the same effect as physical delivery of the paper document bearing the original
signature.

(h) Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party hereto and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the parties will be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party hereto that drafted or prepared it is of no application and is
hereby expressly waived by each of the parties, and any controversy over
interpretations of this Agreement will be decided without regard to events of
drafting or preparation.

(i) The headings set forth in this Agreement are for convenience of reference
purposes only and will not affect or be deemed to affect in any way the meaning
or interpretation of this Agreement or any term or provision of this Agreement

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative, as of the
date first above written.

 

THE COMPANY: POTBELLY CORPORATION

By:   /s/ Alan Johnson

Name:   Alan Johnson Title:   Chief Executive Officer

SIGNATURE PAGE TO SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

PRIVET: PRIVET FUND LP

By:   /s/ Ryan Levenson

Name:   Ryan Levenson Title:   Sole Manager

 

PRIVET FUND MANAGEMENT LLC

By:   /s/ Ryan Levenson

Name:   Ryan Levenson Title:   Sole Manager

 

RYAN LEVENSON

/s/ Ryan Levenson

BEN ROSENZWEIG

/s/ Ben Rosenzweig



--------------------------------------------------------------------------------

Exhibit A

Form of Resignation Letter



--------------------------------------------------------------------------------

[•], 2018

Board of Directors

Potbelly Corporation

111 N. Canal Street, Suite 850

Chicago, Illinois 60606

Re: Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to that certain Settlement
Agreement (the “Agreement”), dated as of April 12, 2018, by and among Potbelly
Corporation, a Delaware corporation (the “Company”), Privet Fund LP, a Delaware
limited partnership (“Privet Fund”), Privet Fund Management LLC, a Delaware
limited liability company (“Privet Fund Management”), Ryan Levenson and Ben
Rosenzweig (the “Privet Designee” and, together with Privet Fund, Privet Fund
Management and Ryan Levenson, “Privet”). Capitalized terms used herein but not
defined shall have the meaning set forth in the Agreement.

I hereby irrevocably offer to resign from my position as a director of the Board
and from any and all committees of the Board on which I serve, effective
immediately upon (i) such time as Privet’s beneficial ownership in the Company
falls below the Ownership Minimum solely because of divestitures of such stock
by Privet; (ii) a material breach of the Settlement Agreement by Privet or the
Privet Designee that terminates the Company’s obligations to Privet pursuant to
Section 11(a)(ii) of the Settlement Agreement; or (iii) the Termination Date.

Very truly yours,

 

 



--------------------------------------------------------------------------------

Exhibit B

Form of Press Release



--------------------------------------------------------------------------------

POTBELLY APPOINTS BEN ROSENZWEIG TO BOARD OF DIRECTORS

Reaches Settlement Agreement with Privet Fund Management LLC

CHICAGO, April [X], 2018 (GLOBE NEWSWIRE) — Potbelly Corporation (NASDAQ:PBPB)
today announced that it has expanded its Board of Directors (the “Board”) and
appointed Ben Rosenzweig to the Board, effective immediately, and entered into a
settlement agreement (the “Agreement”) with Privet Fund Management LLC and
certain of its affiliates (“Privet”). Mr. Rosenzweig is a Partner of Privet Fund
Management LLC. Pursuant to the Agreement, the Company will nominate
Mr. Rosenzweig for election to the Board at its 2018 Annual Meeting of
Shareholders (the “Annual Meeting”).

“On behalf of the Board, I welcome Ben to Potbelly,” said Pete Bassi, Chairman
of the Board. “We are pleased to have reached this Agreement with Privet and
look forward to working together constructively to create value for all Potbelly
shareholders.”

Pursuant to the Agreement, among other things, Privet Fund LP has withdrawn its
notice of intention to nominate four candidates for election to Potbelly’s Board
and has agreed to vote in favor of all of the Board’s director nominees for
election at the 2018 Annual Meeting.

“Potbelly is a well-known and respected brand and we see the opportunity for
meaningful value creation at the Company,” said Mr. Rosenzweig. “I look forward
to working with the Potbelly Board and management team as we pursue our common
goal of enhancing shareholder value.”

The Agreement will be included as an exhibit to the Company’s current report on
Form 8-K which will be filed with the Securities and Exchange Commission
(“SEC”). Further details regarding the 2018 Annual Meeting will be included in
the Company’s definitive proxy materials, which will be filed with the SEC and
mailed to all Potbelly shareholders.

Potbelly is represented by Sidley Austin LLP and Mayer Brown LLP. Privet is
represented by Kleinberg, Kaplan, Wolff & Cohen, P.C.

About Ben Rosenzweig

Mr. Benjamin L. Rosenzweig is a Partner at Privet Fund Management, LLC.
Mr. Rosenzweig joined Privet Fund Management LLC in September 2008. He served as
an Investment Banking Analyst in the corporate finance group at Alvarez &
Marsal, LLC from June 2007 to May 2008, where he completed multiple distressed
mergers and acquisitions, restructurings, capital formation transactions and
similar financial advisory engagements across several industries. He has been an
Independent Director of Cicero Inc., a provider of desktop activity
intelligence, since February 23, 2017; Hardinge Inc., a designer, manufacturer
and distributor of machine tools, since October 14, 2015; PFSweb, Inc., a global
commerce service provider, since May 2013; and StarTek, Inc., a customer
engagement business process outsourcer, since May 11, 2011. He served as a
Director of RELM Wireless Corporation, a manufacturer of wireless communications
equipment, from September 11, 2013 to September 27, 2015. Mr. Rosenzweig
graduated Magna Cum Laude from Emory University with a Bachelor of Business
Administration in Finance and a second major in Economics.

About Potbelly

Potbelly Corporation is a neighborhood sandwich concept offering toasty warm
sandwiches, signature salads and other fresh menu items served by engaging
people in an environment that reflects the Potbelly brand. Our Vision is for our
customers to feel that we are their “Neighborhood Sandwich Shop” and to tell
others about their great experience. Our Mission is to make people really happy
and to improve every day. Our Passion is to be “The Best Place for Lunch.” The
Company owns and operates over 400 shops in the United States and our
franchisees operate over 50 shops domestically, in the Middle East, the United
Kingdom, Canada and India. For more information, please visit our website at
www.potbelly.com.

 



--------------------------------------------------------------------------------

Important Additional Information

Potbelly Corporation (the “Company”), its directors and certain of its executive
officers are participants in the solicitation of proxies from the Company’s
stockholders in connection with matters to be considered at the Company’s
upcoming Annual Meeting of Stockholders of the Company (the “Annual Meeting”).
The Company intends to file a proxy statement and proxy card with the U.S.
Securities and Exchange Commission (the “SEC”) in connection with such
solicitation of proxies from the Company’s stockholders. STOCKHOLDERS OF THE
COMPANY ARE STRONGLY ENCOURAGED TO READ THE PROXY STATEMENT, PROXY CARD AND ALL
OTHER DOCUMENTS FILED WITH THE SEC CAREFULLY AND IN THEIR ENTIRETY WHEN THEY
BECOME AVAILABLE AS THEY WILL CONTAIN IMPORTANT INFORMATION. Exhibit 99.2 to the
Current Report on Form 8-K to be filed with the SEC on April [X], 2018 (“Exhibit
99.2”) will contain information regarding the direct and indirect interests, by
security holdings or otherwise of the Company’s directors and executive officers
in the Company’s securities. In the event that holdings of the Company’s
securities change from the amounts printed in such Exhibit 99.2, such changes
will be set forth in SEC filings on Forms 3, 4, and 5, which can be found
through the Company’s website www.potbelly.com in the “Investors” section or
through the SEC’s website at www.sec.gov. Information can also be found in the
Company’s other SEC filings, including the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2017. Updated information regarding the
identities of potential participants, and their direct or indirect interests, by
security holdings or otherwise, will be set forth in the Company’s proxy
statement and other materials to be filed with the SEC in connection with the
Annual Meeting. Stockholders will be able to obtain any proxy statement, proxy
card, any amendments or supplements to the proxy statement and other documents
filed by the Company with the SEC at no charge at the SEC’s website at
www.sec.gov. Copies will also be available at no charge at the Company’s website
in the “Investors” section of the Company’s website at www.potbelly.com.



--------------------------------------------------------------------------------

Exhibit C

Form of Confidentiality Agreement



--------------------------------------------------------------------------------

Potbelly Corporation

111 N. Canal Street, Suite 850

Chicago, IL 60606

[•], 20[•]

[•]

Re:     Confidentiality Agreement

Ladies and Gentlemen:

This letter agreement shall become effective upon the appointment of Ben
Rosenzweig (the “Privet Designee”) to the Board of Directors (the “Board”) of
Potbelly Corporation, a Delaware corporation (the “Company”), pursuant to the
Settlement Agreement, dated as of April 12, 2018 (the “Settlement Agreement”),
by and among the Company, Privet Fund LP, a Delaware limited partnership
(“Privet Fund”), Privet Fund Management LLC, a Delaware limited liability
company (“Privet Management”), and Ryan Levenson, solely in his capacity as a
Principal and Portfolio Manager of Privet Fund Management LLC (“Mr. Levenson”),
and Ben Rosenzweig, solely in his capacity as a Partner of Privet Fund
Management LLC (“Mr. Rosenzweig”, and collectively with Privet Fund, Privet
Management and Mr. Levenson, the “Privet Parties” and each, a “Privet Party”).
Capitalized terms used and not otherwise defined herein have the meanings given
to such terms in the Settlement Agreement.

 

1. Upon the terms of, and subject to the conditions in, this letter agreement,
the Privet Parties and their Representatives may receive certain Confidential
Information (as defined herein) about the Company and its Affiliates from the
Privet Designee or his Replacement Designee, solely in his capacity as a
Director of the Company (in either case, the “Privet Director”) that is
confidential and proprietary, the disclosure of which could harm the Company and
its Affiliates. The Privet Director and the Privet Parties understand and agree
that the Privet Director, when acting in his capacity as a Director of the
Company shall be subject in all cases to the fiduciary duties to the Company and
its stockholders imposed by Delaware law. Notwithstanding the foregoing, it is
understood and agreed that the Privet Director shall not disclose to the Privet
Parties or their Representatives (a) any confidential or proprietary information
of any third party in the possession of the Company or any of its Affiliates
that the Company or any of its Affiliates is prohibited from disclosing pursuant
to a contractual or other legal obligation or duty of confidentiality that is
identified as such to the Privet Director by or on advice of legal counsel or
the Company; and (b) any legal advice or information that is identified to the
Privet Director as protected by the Company’s or any of its Affiliates’
attorney-client privilege or attorney work-product privilege (both with respect
to internal or external legal counsel), to the extent such information as
identified in (a) and (b) is included in the Confidential Information.



--------------------------------------------------------------------------------

2. As a condition to the Privet Parties or any of their Representatives being
furnished with confidential information that the Privet Director learned solely
in his capacity as a Director of the Company, the Privet Parties agree to treat,
and to instruct their Representatives to treat, any information, whether written
or oral, that is furnished to the Privet Parties or their Representatives by or
on behalf of the Privet Director, the Company or its Representatives and so
identified, as confidential (herein collectively referred to as the
“Confidential Information”) in accordance with the provisions of this letter
agreement, and to take or abstain from taking, and to instruct their
Representatives to take or abstain from taking, certain other actions as set
forth herein. The term “Confidential Information” includes, without limitation,
all notes, analyses, data or other documents or materials furnished to the
Privet Parties or their Representatives or prepared by the Privet Parties or
their Representatives to the extent such materials reflect or are based upon,
the Confidential Information. The term “Confidential Information” does not
include information that (a) was within the Privet Parties’ or any of their
Representatives’ possession prior to the date of the Prior NDA; (b) is or
becomes available to the Privet Parties or their Representatives from a source
other than the Company or its Representatives, provided that such information
was not known by the Privet Parties or their Representatives to be subject to
any legal, contractual or fiduciary obligation of confidentiality owed to the
Company or an Affiliate thereof; (c) is or becomes generally available to the
public other than as a result of a disclosure by the Privet Parties or their
Representatives in violation of this letter agreement; or (d) has been or is
independently developed by the Privet Parties or their Representatives without
the use of the Confidential Information or in violation of the terms of this
letter agreement.

 

3. The Privet Parties hereby agree that they shall keep the Confidential
Information confidential and shall use the Confidential Information solely for
the purpose of monitoring and evaluating the Privet Parties’ investment in the
Company; provided, however, that the Privet Parties may disclose the
Confidential Information (a) to any of their Representatives who need to know
such information for the purpose of monitoring and evaluating their investment
in the Company or (b) as the Company may otherwise consent in writing. Any such
Representative shall (i) be informed by the Privet Parties of the confidential
nature of the Confidential Information, (ii) be subject to a contractual, legal
or fiduciary obligation to keep the Confidential Information strictly
confidential and (iii) make aware of the terms of this letter agreement. The
Privet Parties agree to be responsible for any breaches of any of the provisions
of this letter agreement by any of their Representatives as if they were a party
hereto (it being understood that such responsibility shall be in addition to and
not by way of limitation of any right or remedy the Company may have against the
Privet Parties’ Representatives with respect to such breach). Notwithstanding
the foregoing, nothing in this letter agreement shall restrict the Privet
Director’s ability to seek the advice of his own counsel with respect to any
aspect or query concerning his service as a Director of the Company.

 

4. The Privet Parties hereby acknowledge that they are aware (and the Privet
Parties shall also advise each of their Representatives that is provided
Confidential Information) of their obligations under securities law and that the
Confidential Information may contain material, non-public information concerning
the Company. The Privet Parties further acknowledge the Privet Parties’
obligations and those of their Representatives (as applicable) under Section 8
of the Settlement Agreement.

 

2



--------------------------------------------------------------------------------

5. Notwithstanding anything to the contrary provided in this letter agreement,
in the event the Privet Parties or any of their Representatives receive a
request or are required by deposition, interrogatory, request for documents,
subpoena, court order, similar judicial process, civil investigative demand or
similar process or pursuant to a formal request from a regulatory examiner (any
such requested or required disclosure, an “External Demand”) or are otherwise
required pursuant to applicable law, regulation or the rules of any
governmental, national securities exchange or other regulatory authority to
disclose all or any part of the Confidential Information, the Privet Parties
agree, and agree to instruct their Representatives, to the extent permitted by
applicable law, (a) to promptly notify the Company of the existence, terms and
circumstances surrounding such External Demand or other requirement and (b) to
provide commercially reasonable cooperation to the Company, at the Company’s
sole expense, in seeking a protective order or other appropriate remedy to the
extent available under the circumstances. In the event that such protective
order or other remedy is not obtained or not available or that the Company
waives compliance with the provisions hereof, the Privet Parties or their
Representatives, as the case may be, may disclose only that portion of the
Confidential Information which the Privet Parties or their Representatives
reasonably believe, upon consultation with outside legal counsel, is legally
required to be disclosed, and the Privet Parties or their Representatives shall
inform the recipient of such Confidential Information of the existence of this
letter agreement and the confidential nature of such Confidential Information.
For the avoidance of doubt, it is understood and agreed that there shall be no
“applicable law,” “regulation” or “rule” requiring the Privet Parties or their
Representatives to disclose any Confidential Information solely by virtue of the
fact that, absent such disclosure, the Privet Parties or their Representatives
would be prohibited from purchasing, selling or engaging in derivative or other
voluntary transactions with respect to the securities of the Company.

 

6. Immediately following the termination of this letter agreement in accordance
with its terms, the Privet Parties and their Representatives shall promptly
destroy the Confidential Information and any copies thereof and confirm in
writing to the Company that all such material has been destroyed in compliance
with this letter agreement; provided, however, that the Privet Parties and their
Representatives shall be permitted to retain Confidential Information to the
extent necessary to comply with applicable law, professional standards or the
Privet Parties or their Representatives’ document retention policies of general
application, or to the extent disclosed pursuant to an External Demand. To the
extent any Confidential Information is retained pursuant to the proviso in the
preceding sentence, the Privet Parties and their Representatives shall continue
to be bound by the obligations contained herein with respect to such
Confidential Information retained by the Privet Parties or their Representatives
for such period of time as prescribed by this letter agreement.

 

7. During the term of this Agreement and continuing for a period of 18 months
following the termination of this Agreement, the Privet Parties and their
Representatives shall not, without the prior written approval of the Board,
directly or indirectly, for the Privet Parties or on behalf of, or in
conjunction with, any other person or entity of any nature, solicit, canvass,
approach, or induce any employee or contractor of the Company to terminate his,
her or its employment or engagement with the Company or any of its Affiliates or
Associates, other than by means of a general advertisement that is not directed
at any particular employee or contractor of the Company.

 

3



--------------------------------------------------------------------------------

8. The parties to this letter agreement acknowledge and agree that the other
party would be irreparably injured by an actual breach of this Agreement by the
other party or its Representatives and that monetary remedies would be
inadequate to protect either party against any actual or threatened breach or
continuation of any breach of this Agreement. Without prejudice to any other
rights and remedies otherwise available to the parties under this Agreement,
each party shall be entitled to equitable relief by way of injunction or
otherwise and specific performance of the provisions hereof upon satisfying the
requirements to obtain such relief without the necessity of posting a bond or
other security, if the other party or any of its Representatives breach or
threaten to breach any provision of this Agreement. Such remedy shall not be
deemed to be the exclusive remedy for a breach of this Agreement but shall be in
addition to all other remedies available at law or equity to the non-breaching
party.

 

9. The Privet Parties agree that (a) none of the Company or its Representatives
shall have any liability to the Privet Parties or any of their Representatives
resulting from the selection, use or content of the Confidential Information by
the Privet Parties or their Representatives and (b) none of the Company or its
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of any Confidential Information. This letter
agreement shall not create any obligation on the part of the Company or its
Representatives to provide the Privet Parties or their Representatives with any
Confidential Information, nor shall it entitle the Privet Parties or their
Representatives (other than the Privet Director in his or her capacity as a
director of the Company and pursuant to the terms of the Settlement Agreement)
to participate in any meeting of the Board or any committee thereof. This letter
agreement shall not prohibit the Privet Director from sharing Confidential
Information with the Privet Parties or their Representatives subject to the
terms herein. All Confidential Information shall remain the property of the
Company and its Affiliates. Neither the Privet Parties nor any of their
Representatives shall by virtue of any disclosure of and/or the Privet Parties’
or their use of any Confidential Information acquire any rights with respect
thereto; all such rights shall remain exclusively with the Company and its
Affiliates. The Privet Parties and their Representatives shall not initiate
contact with any officer or employee of the Company concerning Confidential
Information other than as permitted by the terms of the Settlement Agreement,
unless otherwise approved in writing by the Company; provided, however, the
restrictions set forth in this sentence shall not apply to the Privet Director,
acting in his or her capacity as such, or any other officer or employee of the
Company who is also serving as a director; provided, further, the restrictions
set forth in this sentence shall not apply to communications or contacts between
Ben Rosenzweig and the Company’s Chief Legal Officer pursuant to Section 10
below or relating to notices required or permitted under the Settlement
Agreement.

 

10.

From time to time prior to the termination of this letter agreement, Ben
Rosenzweig shall be entitled to request, by written notice to the Company’s
Chief Legal Officer, that the Company confirm whether or not members of the
Board are then permitted to purchase or sell securities of the Company pursuant
to the Company’s insider trading policy, in which

 

4



--------------------------------------------------------------------------------

  case the Company will promptly inform Ben Rosenzweig whether or not such
members are then so permitted to purchase or sell such securities pursuant to
the Company’s insider trading policy. The Company hereby agrees that it shall
promptly inform the Privet Director of the commencement of any “black-out”
periods and permitted trading periods under the Company’s insider trading
policy.

 

11. No failure or delay by any party or any of its Representatives in exercising
any right, power or privilege under this letter agreement shall operate as a
waiver thereof, and no modification hereof shall be effective, unless in writing
and signed by the parties hereto.

 

12. The illegality, invalidity or unenforceability of any provision hereof under
the laws of any jurisdiction shall not affect its legality, validity or
enforceability under the laws of any other jurisdiction, nor the legality,
validity or enforceability of any other provision hereof.

 

13. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the choice of law
principles of such state that may direct application of laws of another
jurisdiction. Each party hereto hereby irrevocably and unconditionally consents
to the exclusive institution and resolution of any action, suit or proceeding of
any kind or nature with respect to or arising out of this Agreement brought by
any party hereto in the United States District Court for the District of
Delaware or, if there is no federal subject matter jurisdiction, in the Delaware
Court of Chancery. Each party hereto hereby irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement in such court, and further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. The parties agree that a final judgment in any such
dispute shall be conclusive and may be enforced in other jurisdictions by suits
on the judgment or in any other manner provided by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF, OR RELATING TO, THIS AGREEMENT.

 

14. This letter agreement and the Settlement Agreement (including the exhibits
thereto) constitute the only agreement between the parties hereto with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, including
without limitation, that certain Settlement Discussions Confidentiality
Agreement by and among Privet Fund LP and the Company, dated as of March 24,
2018 (the “Prior NDA”). For the avoidance of doubt, nothing in this letter
agreement supplements, modifies or amends the “Standstill Restrictions”, the
entirety of which are contained in Section 3 of the Settlement Agreement. This
letter agreement may be amended only by an agreement in writing executed by the
parties hereto.

 

15. This letter agreement may be executed in separate counterparts (including by
fax, .jpeg, .gif, .bmp and .pdf), each of which when so executed shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

 

5



--------------------------------------------------------------------------------

16. Except as otherwise set forth herein, this letter agreement and the
obligations and restrictions hereunder shall terminate 12 months from the date
on which the Privet Director ceases to be a director of the Company; provided
however, that any liability for breach of this letter agreement prior to such
termination shall survive such termination.

 

17. Each party to this letter agreement acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this letter agreement, and that it has executed this
letter agreement with the advice of such counsel. Each party and its counsel
cooperated and participated in the drafting and preparation of this letter
agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties hereto shall be deemed the work product of
all of the parties and may not be construed against any party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this letter agreement against
any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this agreement shall be decided without regards to events of
drafting or preparation.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

Very truly yours, POTBELLY CORPORATION By:     Name:   Alan Johnson Title:  
Chief Executive Officer

SIGNATURE PAGE TO CONFIDENTIALITY AGREEMENT



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO BY: PRIVET FUND LP

By:    

Name:   Title:  

 

PRIVET FUND MANAGEMENT LLC

By:    

Name:   Title:  

SIGNATURE PAGE TO CONFIDENTIALITY AGREEMENT